Citation Nr: 1221534	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO.

The Board remanded the case to the RO in December 2010 for additional development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that, in December 2010, the case was remanded in order that relevant records might be obtained from several sources, including the Veteran's private physician.  

The copies of the requested records were associated with the claims folder, and a Supplemental Statement of the Case was issued in January 2012. 

However, in March 2012, the Veteran submitted a medical evaluation report dated in February 2012 from a private physician.  A thorough review of all documents received in March 2012 does not show that the Veteran submitted a waiver of initial RO consideration of this evidence.

The law states that any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  

As the additional evidence was submitted without a waiver, the Board has no choice but to remand the claim for consideration by the AOJ.  38 C.F.R. § 20.1304 .

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After completing any indicated development, the RO should undertake to readjudicate the claim for a TDIU rating in light of all the evidence of record, including the medical evidence recently submitted by the Veteran to the Board in March 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



